Case 2:20-cr-00136-Z-BR Document 651 Filed 09/13/21 Page1iofi PagelD 2504

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURF , U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS eR ILED OF TEXAS
AMARILLO DIVISION
SEP 13 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT couRE
§ By——_,__“
Plaintiff, § a
§
v. § 2:20-CR-136-Z-BR-(13)
§
BRENDA JOYCE POSPECH §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 25, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Brenda Joyce Pospech filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Brenda Joyce Pospech was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Brenda Joyce Pospech; and ADJUDGES Defendant Brenda Joyce Pospech guilty of Count Thirteen
of the Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September _/F, 2021.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
